Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2015/0271802) in view of Wengerter (US 2011/0085508).
Regarding claim 1, Kang describes a data segmentation method, comprising: 
determining, by a receiving node, data segmentation indication information corresponding to first-type data (fig. 7 & para. 121, UE (receiving node) selects CQI (data segmentation indication information) based on the measures downlink channel quality);  and 
sending, by the receiving node, the data segmentation indication information to 

node to segment the first-type data (fig. 7 & para. 121-122, UE transmits a CSI comprising CQI to base station 1000 (transmitting node) to be used to select the MCS and TBS (segmentation manner) for downlink transmission).
	Kang describes transmitting indication information of CSI as noted above, but fails to further explicitly describe:
	wherein the data segmentation indication information comprises at least one of: a number of the second-data, a data size of the second-type data, a resource occupied by the second type data, channel state information used by the second-type data, and a modulation and coding scheme corresponding to the second-type dat.
Wengerter also describes signaling transport block sizes for resource allocation (title & abstract), further describing:
wherein the data segmentation indication information comprises at least one of: a number of the second-data, a data size of the second-type data, a resource occupied by the second type data, channel state information used by the second-type data, and a modulation and coding scheme corresponding to the second-type data (fig. 8 & para. 22-23, NB1 as transmitting apparatus indicating the transport format identifying the information bit size, modulation scheme & the code rate for mobile station as receiving apparatus to receive downlink (first-type) data. Then mobile may signal on the uplink such information (transport format, modulation schedule, etc.), defining the physical resources on which the mobile shall transmit [uplink data] (second-type data)).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that data segmentation indication information of Kang to comprise the size of a second-type data as in Wengerter.

 	Regarding claim 14, Kang describes a data segmentation method, comprising: 
receiving, by a transmitting node, data segmentation indication information sent by a receiving node, and segmenting, by the transmitting node, first-type data according to the data segmentation indication information and an operation parameter of the 
transmitting node;  and sending, by the transmitting node, second-type data 
resulted from the segmentation and an actual segmentation manner to the 
receiving node. (fig. 7 & para. 122-124, base station 1000 (transmitting node) receives from UE 1010 (receiving node) CQI in CSI (data segmentation indication information) which is used to determine MCS & TBS as part of segmentation (fig. 6 & para. 115) of data before transmitting the segmented transport data blocks to the UE (receiving node)).
Kang describes transmitting indication information of CSI as noted above, but fails to further explicitly describe:
	wherein the data segmentation indication information comprises at least one of: a number of the second-data, a data size of the second-type data, a resource occupied by the second type data, channel state information used by the second-type data, and a modulation and coding scheme corresponding to the second-type dat.
Wengerter also describes signaling transport block sizes for resource allocation (title & abstract), further describing:
wherein the data segmentation indication information comprises at least one of: a number of the second-data, a data size of the second-type data, a resource occupied by the second type data, channel state information used by the second-type data, and a modulation and coding scheme corresponding to the second-type data (fig. 8 & para. 22-23, NB1 as transmitting apparatus indicating the transport format identifying the information bit size, modulation scheme & the code rate for mobile station as receiving apparatus to receive downlink (first-type) data. Then mobile may signal on the uplink such information (transport format, modulation schedule, etc.), defining the physical resources on which the mobile shall transmit [uplink data] (second-type data)).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that data segmentation indication information of Kang to comprise the size of a second-type data as in Wengerter.
	The motivation for combining the teachings is that this enables dynamic air-interface resource allocation to different users (para. 2), & enable different granularities in transport block sizes (para. 58).
Regarding claim 18, Kang describes a communication system, comprising a first data segmentation apparatus and a second data segmentation apparatus, wherein: 
the first data segmentation apparatus comprises: 
a first determining unit configured to determine data segmentation indication information corresponding to first-type data (fig. 7 & para. 121, UE (receiving node) selects CQI (data segmentation indication information) based on the measures downlink channel quality);  and 
a first transmitting unit configured to send the data segmentation indication information to a transmitting node to suggest a segmentation manner used by the transmitting node to segment the first-type data (fig. 7 & para. 121-122, UE transmits a 
the second data segmentation apparatus comprises: 
a receiving unit configured to receive data segmentation indication information sent by a receiving node, and segment the first-type data according to the data segmentation indication information and an operation parameter of a transmitting node;  and a second transmitting unit configured to send the second-type data resulted from the segmentation and an actual segmentation manner to the receiving node (fig. 7 & para. 122-124, base station 1000 (transmitting node) receives from UE 1010 (receiving node) CQI in CSI (data segmentation indication information) which is used to determine MCS & TBS as part of segmentation (fig. 6 & para. 115) of data before transmitting the segmented transport data blocks to the UE (receiving node)).
Kang describes transmitting indication information of CSI as noted above, but fails to further explicitly describe:
	wherein the data segmentation indication information comprises at least one of: a number of the second-data, a data size of the second-type data, a resource occupied by the second type data, channel state information used by the second-type data, and a modulation and coding scheme corresponding to the second-type dat.
Wengerter also describes signaling transport block sizes for resource allocation (title & abstract), further describing:
wherein the data segmentation indication information comprises at least one of: a number of the second-data, a data size of the second-type data, a resource occupied by the second type data, channel state information used by the second-type data, and a modulation and coding scheme corresponding to the second-type data (fig. 8 & para. 22-23, NB1 as transmitting apparatus indicating the transport format identifying the information bit size, modulation scheme & the code rate for mobile station as receiving apparatus to receive downlink (first-type) data. Then mobile may signal on the uplink such information (transport format, modulation schedule, etc.), defining the physical resources on which the mobile shall transmit [uplink data] (second-type data)).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that data segmentation indication information of Kang to comprise the size of a second-type data as in Wengerter.
	The motivation for combining the teachings is that this enables dynamic air-interface resource allocation to different users (para. 2), & enable different granularities in transport block sizes (para. 58).
Regarding claims 2 and 19, Kang describes:
wherein the first-type data comprises a MAC PDU and/or a transport block;  and the data segmentation indication information indicates that the first-type data is segmented into one or more second-type data, and the second-type data comprises at least one of a transport block, a transport block subset (abstract & para. 121-123, from the CQI (data segmentation indication information), base station determines a Transport Block Size (TBS) value and perform segmentation of a code block (first-type data as a [bigger] transport block) being MAC PDU (para. 78) into multiple transport block data (second-type data) of specified (smaller) TBS, fig. 6 & para. 112-115).
Regarding claims 3 and 16, Kang describes:

Regarding claims 4 and 17, Kang describes:
wherein the code block subset comprises a plurality of code blocks obtained by segmenting the transport block or the transport block subset (abstract & para. 121-123, from the CQI (data segmentation indication information), base station determines a Transport Block Size (TBS) value and perform segmentation of a code block (first-type data as a [bigger] transport block) being MAC PDU (para. 78) into multiple transport block data (second-type data) of specified (smaller) TBS, fig. 6 & para. 112-115).
Regarding claim 5, Kang describes:
wherein the data segmentation indication information further indicates that the transport block subset is segmented into one or more code block subsets (abstract & para. 121-123, from the CQI (data segmentation indication information), base station determines a Transport Block Size (TBS) value and perform segmentation of a code block (first-type data as a [bigger] transport block) being MAC PDU (para. 78) into multiple transport block data (second-type data) of specified (smaller) TBS (code block subsets), fig. 6 & para. 112-115).
Regarding claim 6, Kang describes:

Regarding claim 8, Kang describes:
wherein the data segmentation indication information indicates at least one of: 
channel state information used by the second-type data (para. 121,CQI in the CSI indicating channel quality of downlink channel for the MCS and TBS determination and segmentation of data at base station [into second-type data]);  
wherein the resource comprises one or more of a frequency domain resource (para. 233, resources involving the frequency bandwidth), where the resource is from the same transmitting node (fig. 7 & para. 124, from the same base station 1000 (transmitting node));  and 
wherein the frequency domain resources comprise a physical resource block PRB (para. 14, modulating scheme of frequency in support of PRB).
Regarding claim 10, Kang describes:
wherein the segmentation manner indicated by the data segmentation indication information comprises at least one of: a modulation and coding scheme (MCS) (para. 122, segmentation with use of MCS).
Regarding claim 11, Kang describes:
wherein different second-type data uses different channel quality information (CQI) and/or uses different modulation and coding schemes (para. 70, when channel 
Regarding claim 13, Kang describes:
wherein the transport block can undergo a CRC check process (para. 79, CRC for each transmitted code block to be used for checking).
Regarding claims 15 and 20, Kang describes:
wherein the first-type data comprises a MAC layer protocol data unit PDU and/or a transport block;  and the second-type data comprises at least one of a transport block, a transport block subset, and a code block subset (abstract & para. 121-123, from the CQI (data segmentation indication information), base station determines a Transport Block Size (TBS) value and perform segmentation of a code block (first-type data as a [bigger] transport block) being MAC PDU (para. 78) into multiple transport block data (second-type data) of specified (smaller) TBS, fig. 6 & para. 112-115).

Allowable Subject Matter
Claims 7, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469